Exhibit 10.22

 

[ex10-22_001.jpg]

 



 

 







1. This Agreement

 

1.1 Nature of this agreement: This agreement is the commercial equivalent of an
agreement for accommodation(s) in a hotel. The whole of the Center remains in
the Provider’s possession and control. THE CLIENT ACCEPTS THAT THIS AGREEMENT
CREATES NO TENANCY INTEREST, LEASEHOLD ESTATE OR OTHER REAL PROPERTY INTEREST IN
THE CLIENT’S FAVOUR WITH RESPECT TO THE ACCOMMODATION(S). The Provider is giving
the Client the right to share with the Provider the use of the Center on these
terms and conditions, as supplemented by the House Rules, so that the Provider
can provide the services to the Client. This Agreement is personal to the Client
and cannot be transferred to anyone else without prior consent from the Provider
unless such transfer is required by law. The Provider will not unreasonably
withhold its consent to assignment to a parent, subsidiary or affiliate of
Client provided that Client and assignee execute the Provider’s form of
Assignment of License Agreement which will require assignee to assume all Client
obligations and will not release the Client. This agreement is composed of the
front page describing the accommodation(s), the present terms and conditions,
the House Rules and the Service Price Guide (where available).

 

1.2 Comply with House Rules: The Client must comply with any House Rules which
the Provider imposes generally on users of the Center. The House Rules vary from
country to country and from Center to Center and these can be requested locally.

 

1.3 AUTOMATIC RENEWAL: THIS AGREEMENT LASTS FOR THE PERIOD STATED IN IT AND THEN
WILL BE EXTENDED AUTOMATICALLY FOR SUCCESSIVE PERIODS EQUAL TO THE CURRENT TERM
BUT NO LESS THAN 3 MONTHS (UNLESS LEGAL RENEWAL TERM LIMITS APPLY) UNTIL
TERMINATED BY THE CLIENT OR BY THE PROVIDER PURSUANT TO SECTION 1.4. UNTIL
BROUGHT TO AN END BY THE CLIENT OR BY THE PROVIDER. ALL PERIODS SHALL RUN TO THE
LAST DAY OF THE MONTH IN WHICH THEY WOULD OTHERWISE EXPIRE. THE FEES ON ANY
RENEWAL WILL BE AT THE THEN PREVAILING MARKET RATE. THIS CLAUSE DOES NOT APPLY
TO MONTH TO MONTH AGREEMENTS.

 

1.4 CANCELLATION: EITHER THE PROVIDER OR THE CLIENT CAN TERMINATE THIS AGREEMENT
AT THE END DATE STATED IN IT, OR AT THE END OF ANY EXTENSION OR RENEWAL PERIOD,
BY GIVING AT LEAST THREE MONTHS WRITTEN NOTICE TO THE OTHER. HOWEVER, IF THIS
AGREEMENT, EXTENSION OR RENEWAL IS FOR THREE MONTHS OR LESS AND EITHER THE
PROVIDER OR THE CLIENT WISHES TO TERMINATE IT, THE NOTICE PERIOD IS TWO MONTHS
IF THIS AGREEMENT, EXTENSION OR RENEWAL IS FOR TWO MONTHS OR LESS, NOTICE MUST
BE GIVEN WITHIN ONE WEEK OF THE START DATE OF THE CURRENT TERM. IF THE CLIENT IS
ON A MONTH TO MONTH AGREEMENT EITHER PARTY MAY TERMINATE THIS AGREEMENT BY
GIVING NO LESS THAN ONE MONTHS’ NOTICE TO THE OTHER (EFFECTIVE FROM THE START OF
ANY CALENDAR MONTH).

 

1.5 Ending this agreement immediately: To the maximum extent permitted by
applicable law, the Provider may put an end to this agreement immediately by
giving the Client notice and without need to follow any additional procedure if
(a) the Client becomes insolvent, bankrupt, goes into liquidation or becomes
unable to pay its debts as they fall due, or (b) the Client is in breach of one
of its obligations which cannot be put right or which the Provider have given
the Client notice to put right and which the Client has failed to put right
within fourteen (14) days of that notice, or (c) its conduct, or that of someone
at the Center with its permission or invitation, is incompatible with ordinary
office use and (i) such conduct is repeated

 

despite the Client having been given a warning or (ii) such conduct is material
enough (in the Provider’s opinion) to warrant immediate termination. If the
Provider puts an end to this agreement for any of these reasons it does not put
an end to any outstanding obligations, including additional services used,
requested or required under the agreement and the monthly office fee for the
remainder of the period for which this agreement would have lasted if the
Provider had not ended it.

 

1.6 If the Center is no longer available: In the event that the Provider is
permanently unable to provide the services and accommodation(s) at the Center
stated in this agreement then this agreement will end and the Client will only
have to pay monthly office fees up to the date it ends and for the additional
services the Client has used. The Provider will try to find suitable alternative
accommodation(s) for the Client at another Provider Center.

 

1.7 When this agreement ends the Client is to vacate the accommodation(s)
immediately, leaving the accommodation(s) in the same condition as it was when
the Client took it. Upon the Client’s departure or if the Client, at its option,
chooses to relocate to different rooms within the Center, the Provider will
charge an Office Restoration Service fee to cover normal cleaning and testing
and to return the accommodation(s) to its original state. This fee will differ
by country and is listed in the House Rules. The Provider reserves the right to
charge additional reasonable fees for any repairs needed above and beyond normal
wear and tear. If the Client leaves any property in the Center the Provider may
dispose of it at the Client’s cost in any way the Provider chooses without owing
the Client any responsibility for it or any proceeds of sale. If the Client
continues to use the accommodation(s) when this agreement has ended the Client
is responsible for any loss, claim or liability the Provider incurs as a result
of the Client’s failure to vacate on time. The Provider may, at its discretion,
permit the Client an extension subject to a surcharge on the monthly office fee.

 

1.8 Employees: While this agreement is in force and for a period of six months
after it ends, neither the Provider nor the Client may knowingly solicit or
offer employment to any of the other’s staff employed in the Center. This
obligation applies to any employee employed at the Center up to that employee’s
termination of employment, and for three months thereafter. It is stipulated
that the breaching party shall pay the non-breaching party the equivalent of six
months’ salary for any employee concerned. Nothing in this clause shall prevent
either party from employing an individual who responds in good faith and
independently to an advertisement which is made to the public at large.

 

1.9 Notices: All formal notices must be in writing, which may include by email,
to the address first written above.

 

1.10 Confidentiality: The terms of this agreement are confidential. Neither the
Provider nor the Client must disclose them without the other’s consent unless
required to do so by law or an official authority. This obligation continues for
a period of 3 years after this agreement ends.

 

1.11 Applicable law: This agreement is interpreted and enforced in accordance
with the law of the place where the relevant Center is located. All dispute
resolution proceedings will be conducted in the country, state or province where
the Center is located. If any provision of these terms and conditions is held
void or unenforceable under the applicable law, the other provisions shall
remain in force. In the case of Japan all agreements will be interpreted and
enforced by the Tokyo District Court, and in the case of France, any dispute
regarding this agreement will be settled by the relevant courts of the Paris
jurisdiction.





2 

 

 

2. Services and Obligations

 

2.1 Office accommodation(s): The Provider is to provide the number of serviced
office accommodation(s) for which the Client has agreed to pay in the Center
stated in this agreement. This agreement lists the accommodation(s) the Provider
has initially allocated for the Client’s use. The Client will have a
non-exclusive right to the rooms allocated to it. Occasionally the Provider may
need to allocate different accommodation(s), but these accommodation(s) will be
of reasonably equivalent size and the Provider will notify the Client with
respect to such different accommodation(s) in advance.

 

2.2 Office Services: The Provider is to provide during normal opening hours the
services, if requested, described in the relevant service description (which is
available on request). If the Provider decides that a request for any particular
service is excessive, it reserves the right to charge an additional fee.

 

2.3 THE PROVIDER’S IT: WHILST THE PROVIDER HAS INTERNET SECURITY PROTOCOLS, THE
PROVIDER DOES NOT MAKE ANY REPRESENTATIONS AS TO THE SECURITY OF THE PROVIDER’S
NETWORK (OR THE INTERNET) OR OF ANY INFORMATION THAT THE CLIENT PLACES ON IT.
The Client should adopt whatever security measures (such as encryption) it
believes are appropriate to its circumstances. The Provider cannot guarantee
that a particular degree of availability will be attained in connection with the
Client’s use of the Provider’s network (or the internet). The Client’s sole and
exclusive remedy shall be the remedy of such failure by the Provider within a
reasonable time after written notice.

 

3. Providing the Services

 

3.1 Access to the accommodation(s): The Provider may need to enter the Client’s
accommodation(s) and may do so at any time. However, unless there is an
emergency or the Client has given notice to terminate, the Provider will attempt
to notify the Client verbally or electronically in advance when the Provider
needs access to carry out testing, repair or works other than routine
inspection, cleaning and maintenance. The Provider will also endeavor to respect
reasonable security procedures to protect the confidentiality of the Client’s
business.

 

3.2 Availability at the start of this agreement: If for any reason the Provider
cannot provide the accommodation(s) stated in this agreement by the date when
this agreement is due to start it has no liability to the Client for any loss or
damages but the Client may cancel this agreement without penalty. The Provider
will not charge the Client the monthly office fee for accommodation(s) the
Client cannot use until it becomes available. The Provider may delay the start
date of this agreement provided it provides to the Client alternative
accommodation(s) that shall be at least of equivalent size to the
accommodation(s) stated in this agreement.

 



4. Accommodation(s)

 

4.1 The Client must not alter any part of its accommodation and must take good
care of all parts of the Center, its equipment, fixtures, fittings and
furnishings which the Client uses. The Client is liable for any damage caused by
it or those in the Center with the Client’s permission or at the Client’s
invitation whether express or implied, including but not limited to all
employees, contractors, agents or other persons present on the premises.

 

4.2 Office equipment: The Client must not install any cabling, IT or telecom
connections without the Provider’s consent, which the Provider may refuse at its
absolute discretion.



 



As a condition to the Provider’s consent, the Client must permit the Provider to
oversee any installations (for example IT or electrical systems) and to verify
that such installations do not interfere with the use of the accommodation(s) by
other Clients or the Provider or any landlord of the building.

 

4.3 Insurance: It is the Client’s responsibility to arrange insurance for its
own property which it brings in to the Center and for its own liability to its
employees and to third parties. The Provider strongly recommends that the Client
put such insurance in place.

 

5. Use

 

5.1 The Client must only use the accommodation(s) for office purposes. Office
use of a “retail” or “medical” nature, involving frequent visits by members of
the public, is not permitted.

 

5.2 The Client must not carry on a business that competes with the Provider’s
business of providing serviced office accommodation(s) or its ancillary
services.

 

5.3 The Client’s name and address: The Client may only carry on that business in
its name or some other name that the Provider previously agrees.

 

5.4 Use of the Center Address: The Client may use the Center address as its
business address. Any other uses are prohibited without the Provider’s prior
written consent.

 



6. Compliance

 

6.1 Comply with the law: The Client and the Provider must comply with all
relevant laws and regulations in the conduct of its business in relation to this
agreement. The Client must do nothing illegal in connection with its use of the
Business Center. The Client must not do anything that may interfere with the use
of the Center by the Provider or by others, (including but not limited to
political campaigning or immoral activity), cause any nuisance or annoyance,
increase the insurance premiums the Provider has to pay, or cause loss or damage
to the Provider (including damage to reputation) or to the owner of any interest
in the building which contains the Center the Client is using. Both the Client
and the Provider shall comply at all times with all relevant anti-bribery and
anti-corruption laws. The Provider confirms that in providing the services it
has not employed or used any labor in contravention of the requirements of any
anti-slavery laws.

 

6.2 If the Provider has been advised by any government authority or other
legislative body that it has reasonable suspicion that the Client is conducting
criminal activities from the Center then the Provider shall be entitled to
terminate this agreement with immediate effect.

 

6.3 The Client acknowledges that (a) the terms of this clause are a material
inducement in the Provider’s execution of this agreement and (b) any violation
by the Client of this clause shall constitute a material default by the Client
hereunder, entitling the Provider to terminate this agreement, without further
notice or procedure.   6.4 The Provider may collect and process personal data
from and of the Client to administer contractual relationship, ensure compliance
with applicable laws and regulations, and enable the Provider to provide its
services and to manage its business. The Client acknowledges and accepts that
such personal data may be transferred or made accessible to all entities of the
Provider’s group, wherever located, for the purposes of providing the services
herein.





 



3 

 



7. The Provider’s Liability

 

7.1. The extent of the Provider’s liability: To the maximum extent permitted by
applicable law, the Provider is not liable to the Client in respect of any loss
or damage the Client suffers in connection with this agreement, with the
services or with the Client’s accommodation(s) unless the Provider has acted
deliberately or negligently in causing that loss or damage. the Provider is not
liable for any loss as a result of the Provider’s failure to provide a service
as a result of mechanical breakdown, strike, termination of the Provider’s
interest in the building containing the Center or otherwise unless the Provider
does so deliberately or is negligent. In no event shall the Provider be liable
for any loss or damage until the Client provides the Provider written notice and
gives the Provider a reasonable time to put it right. If the Provider is liable
for failing to provide the Client with any service under this agreement then
subject to the exclusions and limits set out immediately below the Provider will
pay any actual and reasonable expenses the Client has incurred in obtaining that
service from an alternative source. If the Client believes the Provider has
failed to deliver a service consistent with these terms and conditions the
Client shall provide the Provider written notice of such failure and give the
Provider a reasonable period to put it right.

 

7.2. EXCLUSION OF CONSEQUENTIAL LOSSES, ETC.: THE PROVIDER WILL NOT IN ANY
CIRCUMSTANCES HAVE ANY LIABILITY FOR LOSS OF BUSINESS, LOSS OF PROFITS, LOSS OF
ANTICIPATED SAVINGS, LOSS OF OR DAMAGE TO DATA, THIRD PARTY CLAIMS OR ANY
CONSEQUENTIAL LOSS UNLESS THE PROVIDER OTHERWISE AGREES IN WRITING. THE PROVIDER
STRONGLY ADVISES THE CLIENT TO INSURE AGAINST ALL SUCH POTENTIAL LOSS, DAMAGE,
EXPENSE OR LIABILITY.

 

7.3. Financial limits to the Provider’s liability: In all cases, the Provider’s
liability to the Client is subject to the following limits:

 

●  Without limit for personal injury or death;

 

●  Up to a maximum of £1 million / USD$2 million / €1.3 million (or local
equivalent) for any one event or series of connected events for damage to the
Client’s personal property;

 

●  Up to a maximum equal to 125% of the total fees paid between the date the
Client moved into its accommodation(s) and the date on which the claim in
question arises or £50,000 / USD$100,000 / €66,000 (or local equivalent)
whichever is the higher, in respect of any other loss or damage.

 



8. Fees

 

8.1 Taxes and duty charges: The Client agrees to pay promptly (i) all sales,
use, excise, consumption and any other taxes and license fees which it is
required to pay to any governmental authority (and, at the Provider’s request,
will provide to the Provider evidence of such payment) and (ii) any taxes paid
by the Provider to any governmental authority that are attributable to the
accommodation(s), including, without limitation, any gross receipts, rent and
occupancy taxes, tangible personal property taxes, stamp tax or other
documentary taxes and fees.  

 

8.2 Service Retainer/Deposit: The Client will be required to pay a service
retainer/deposit equivalent to two months' of the monthly office fee (plus
VAT/Tax where applicable) upon entering into this agreement unless a different
amount is specified on the front of this agreement. This will be held by the
Provider without generating interest as security for performance of all the
Client’s obligations under this agreement. The service retainer/deposit or any
balance will be returned to the Client when the Client has settled its account
which includes deducting outstanding fees and other costs due to the Provider.  



 





8.3 The Provider may require the Client to pay an increased retainer if
outstanding fees exceed the service retainer/deposit held and/or the Client
frequently fails to pay the Provider when due.

 

8.4 Payment: The Provider is continually striving to reduce its environmental
impact and supports its clients in doing the same. Therefore the Provider will
send all invoices electronically (where allowed by law) and the Client will make
payments via an automated method such as Direct Debit or Credit Card, wherever
local banking systems permit unless another form of payment is offered to the
Client as a qualified and current Key Account. All amounts payable by the Client
under this agreement may be assigned to other members of the Provider’s group.

  

8.5 Late payment: If the Client does not pay fees when due, a fee will be
charged on all overdue balances. This fee will differ by country and is listed
in the House Rules. If the Client disputes any part of an invoice the Client
must pay the amount not in dispute by the due date or be subject to late fees.
The Provider also reserves the right to withhold services (including for the
avoidance of doubt, denying the Client access to its accommodation(s)) while
there are any outstanding fees and/or interest or the Client is in breach of
this agreement.

 

8.6 Insufficient Funds: The Client will pay a fee for any returned check or any
other declined payments due to insufficient funds. This fee will differ by
country and is listed in the House Rules.

 

8.7 If this agreement is for a term of more than 12 months, the Provider will
increase the monthly office fee on each anniversary of the start date. This
increase will be by the local Consumer Price Index or such other broadly
equivalent index where a consumer price index is not available locally. If there
is a negative index rate, prices will not be decreased. Renewals are calculated
separately from annual indexation increases. Month to Month agreements will use
the above stated index or the current month to month office price, whichever is
the greater.

 

8.8 Standard services: The monthly office fee and any recurring services
requested by the Client are payable monthly in advance. Unless otherwise agreed
in writing, these recurring services will be provided by the Provider at the
specified rates for the duration of this Agreement (including any renewal).
Specific due dates will differ by country and are listed in the House Rules.
Where a daily rate applies, the charge for any such month will be 30 times the
daily fee. For a period of less than a month the fee will be applied on a daily
basis.

 

8.9 Pay-as-you-use and Additional Variable Services: Fees for pay-as-you-use
services, plus applicable taxes, in accordance with the Provider’s published
rates which may change from time to time, are invoiced in arrears and payable
the month following the calendar month in which the additional services were
provided. Specific due dates will differ by country and are listed in the House
Rules.

 

8.10 Discounts, Promotions and Offers: If the Client benefited from a special
discount, promotion or offer, the Provider may discontinue that discount,
promotion or offer without notice if the Client breaches these terms and
conditions or becomes past due on two or more occasions.

 

Global Terms & Conditions, lveber, Jan-17

 

4



 

 